This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the court being now advised of its judgment to be given in the premises, it is considered by the Court that the judgment should be reversed on authority of the opinion in the case of J. N. Ackley, plaintiff *Page 644 
in error, v. H. W. Noggle et al, defendants in error, decided at this term of the Court and it is so ordered.
Reversed.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment.